                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARC JACOBS TRADEMARKS, LLC and
MARC JACOBS INTERNATIONAL, LLC,                    Case No. 20-cv-00788

               Plaintiffs,                         Judge Andrea R. Wood
v.
                                                   Magistrate Judge Jeffrey I. Cummings
BELLEZA BAG STORE, et al.,
               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs Marc Jacobs

Trademarks, LLC (“MJT”) and Marc Jacobs International, LLC (“MJI”) (collectively, the “MJ

Entities” or “Plaintiffs”), hereby dismisses this action with prejudice as to the following

Defendant:

              Defendant Name                                       Line No.
             DUOFIER Bag's Store                                     160

Dated this 24th day of April 2020.          Respectfully submitted,

                                            /s/ Allyson M. Martin
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            Allyson M. Martin
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080
                                            312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            amartin@gbc.law

                                            Counsel for Plaintiffs Marc Jacobs Trademarks,
                                            LLC and Marc Jacobs International, LLC
